State Farm




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2014

                                     No. 04-14-00143-CV

                                     Dennis OLIVARES,
                                          Appellant

                                               v.

                                    STATE FARM BANK,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 370251
                          Honorable Jason Pulliam, Judge Presiding


                                        ORDER
       By order dated August 14, 2014, appellant’s brief was STRICKEN from the record
because appellant’s brief did not contain citations to the record in the statement of facts and
arguments sections of his brief. TEX. R. APP. P. Rule 38.1(g),(i). Appellant was ordered to file
an amended brief containing appropriate record citations in the statement of facts and arguments
sections of his brief no later than September 15, 2014.

        On September 13, 2014, appellant filed a motion requesting a copy of the record. In his
motion, appellant acknowledges that he has been informed that he must review the record in this
court’s offices. See 4th Tex. App. (San Antonio) Loc. R. 7.2(b) (“Parties who are representing
themselves and are not licensed attorneys may inspect a record only in designated areas of the
Court’s offices.”). Accordingly, appellant’s motion is DENIED. Appellant’s amended brief
containing appropriate citations to the record must be filed no later than October 3, 2014. If
appellant does not file a brief containing appropriate record citations by October 3, 2014, this
appeal will be dismissed for failure to comply with this court’s order. See TEX. R. APP. P. 42.3.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court